Exhibit 10.1

EXECUTION VERSION

﻿

﻿

﻿

﻿

﻿

﻿

﻿

Lumos Networks Operating Company

Severance Plan For Eligible Officers

(Effective August 2,  2016)

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





--------------------------------------------------------------------------------

 

Exhibit 10.1



﻿

﻿

﻿

 

 

TABLE OF CONTENTS

ARTICLE I

PURPOSE

1 

1.1

General

1 

ARTICLE II

DEFINITIONS

1 

2.1

Definitions

1 

2.2

Special Purpose Definitions

5 

2.3

Construction

5 

2.4

Governing Law

6 

ARTICLE III

ELIGIBILITY

6 

3.1

Participation

6 

3.2

Eligibility for Regular Severance Benefits

6 

3.3

Ineligible for Benefits

8 

ARTICLE IV

BENEFITS

8 

4.1

Regular Severance Benefits

8 

4.2

Ineligible for Benefits

9 

4.3

No Duplication of Benefits

9 

4.4

Effect of Rehire

10 

ARTICLE V

COVENANTS

10 

5.1

Covenants

10 

5.2

Confidentiality of Trade Secrets and Confidential Information

10 

5.3

Non-Disparagement

10 

5.4

Return of Documents

11 

5.5

Reaffirm Obligations

11 

5.6

Non-Competition and Non-Solicitation

11 

5.7

Remedies

13 

5.8

Post-Employment Assistance

14 

ARTICLE VI

PARACHUTE PAYMENTS; SECTION 409A

14 

6.1

Excise Taxes

14 

6.2

Section 409A

16 

ARTICLE VII

PLAN ADMINISTRATION

17 

7.1

Plan Administration

17 

7.2

Claims Procedures

17 

ARTICLE VIII

BINDING AGREEMENT

22 

8.1

General

22 

ARTICLE IX

NOTICE

22 

9.1

General

22 

ARTICLE X

AMENDMENT AND TERMINATION

22 

10.1

General

22 

ARTICLE XI

MISCELLANEOUS

23 

11.1

Withholding

23 



--------------------------------------------------------------------------------

 

Exhibit 10.1

11.2

No Right of Assignment

23 

11.3

No Employment Contract

23 

11.4

Mitigation of Benefits

23 

11.5

Service of Process

23 

11.6

ERISA Plan

23 

11.7

Compliant Operation and Interpretation

23 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

LUMOS NETWORKS OPERATING COMPANY

SEVERANCE PLAN FOR ELIGIBLE OFFICERS

INTRODUCTION

By execution of this document, Lumos Networks Operating Company (“Lumos”) hereby
adopts the Lumos Networks Operating Company Severance Plan for Eligible
Officers, as set forth herein, effective as of August 2, 2016 (the "Effective
Date"). 

ARTICLE I

PURPOSE

1.1General.  The purpose of the Plan is to provide severance benefits to
eligible officers in the event their employment with Lumos and its Affiliates
terminates under the circumstances set forth herein.

ARTICLE II

DEFINITIONS

2.1Definitions.  When a word or phrase appears in the Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be a term defined in this Article II or in the
Introduction.  The following words and phrases used in the Plan with the initial
letter capitalized shall have the meanings set forth below, unless a clearly
different meaning is required by the context in which the word or phrase is used
or the word or phrase is defined for a limited purpose elsewhere in the Plan
document:

(a)"Affiliate" means (1) any member of a "controlled group of corporations"
(within the meaning of Section 414(b) of the Code as modified by Section 415(h)
of the Code) that includes Lumos as a member of the group; and (2) any member of
a group of trades or businesses (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code as modified by Section
415(h) of the Code) that includes Lumos as a member of the group, except that,
for purposes of determining the members of a “controlled group of corporations,"
the language "at least 50 percent" shall be used instead of "at least 80
percent" each place it appears in Section 1563(a)(1), (2) and (3); and for
purposes of determining the members of a group of trades or businesses (whether
or not incorporated) that are under common control, the language "at least 50
percent" shall be used instead of "at least 80 percent" each place it appears in
Treas. Reg. § 1.414(c)-2.

(b)"Base Salary" means the annual rate of base earnings of a Participant
immediately preceding his or her Separation from Service:

(1)exclusive of overtime pay, bonuses, commission, payments for accrued
vacations or other special payments; and



--------------------------------------------------------------------------------

 

Exhibit 10.1

(2)before any deductions, including, but not limited to, any federal, state or
other taxes, and salary reduction amounts contributed to benefit plans or
programs.

(c)"Benefits Department" means the organizational unit of Lumos with
responsibility for administering benefit programs sponsored by Lumos and its
Affiliates.

(d)"Board" means the Board of Directors of Holdings.

(e)"Cause" shall exist where the termination of a Participant's employment by
Lumos or an Affiliate is upon:

(1)the Participant’s gross or willful misconduct or gross negligence involving
Lumos or an Affiliate;

(2)the Participant's repeated failure to comply with the lawful directives of
the Board or any supervisory personnel;

(3)any criminal act or act of dishonesty or willful misconduct by the
Participant that has a material adverse impact on the property, operations,
business or reputation of Lumos or any Affiliate or any act of fraud, dishonesty
or misappropriation by the Participant involving Lumos or an Affiliate;

(4)the Participant's indictment, conviction or plea of guilty or nolo contendere
to a felony or a crime involving dishonesty;

(5)the material breach by the Participant of the terms of any confidentiality,
non-competition, non-solicitation or employment agreement the Participant has
with Lumos or any Affiliate;

(6)acts of malfeasance or negligence by the Participant in a matter of material
importance to Lumos or an Affiliate;

(7)the material failure by the Participant to perform the duties and
responsibilities of Participant’s position after written notice and a reasonable
opportunity to cure (not to exceed ninety (90) days); or

(8)activities of the Participant that are materially damaging to the property,
operations, business or reputation of Lumos or any Affiliate.

(f)“Change in Control” means any of the following described in clauses (1)
through (4) below:

(1)any Person is or becomes the owner or “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of Holdings
representing more than fifty-one percent (51%) of the combined voting power of
the then outstanding securities;



--------------------------------------------------------------------------------

 

Exhibit 10.1

(2)consummation of a merger, consolidation or reorganization of Holdings with
any other company, or a sale of all or substantially all the assets of Holdings
(a “Transaction”), other than a Transaction that would result in the voting
securities of Holdings outstanding immediately prior thereto continuing to
represent either directly or indirectly more than fifty-one percent (51%) of the
combined voting power of the then outstanding securities of Holdings or such
surviving or purchasing entity;

(3)the shareholders of Holdings approve a plan of complete liquidation of
Holdings and such liquidation is consummated; or

(4)During any period of twelve (12) consecutive months commencing on the
Effective Date, (i) the individuals who constituted the Board on the Effective
Date, and (ii) any new director who either (A) was elected by the Board or
nominated for election by Holdings’ stockholders and whose election or
nomination was approved by a vote of more than fifty percent (50%) of the
directors then still in office who either were directors on the Effective Date,
or whose election or nomination for election was previously so approved or (B)
was appointed to the Board pursuant to the designation of Pamplona Capital
Management or an affiliate thereof, cease for any reason to constitute a
majority of the Board.

For purposes of the foregoing, “Person” means an individual, corporation,
limited liability company, partnership, association, trust or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.

For purposes of the foregoing, “Affiliate” of any specified Person means any
other Person directly or indirectly controlling or controlled by or under direct
or indirect common control with such specified Person.

(g)“Change in Control Protection Period” means (i) any period in which Lumos or
any of its Affiliates has initiated a transaction process or is engaged in
discussions with a third party about a specific transaction that, if
consummated, would result in a Change in Control (and before the complete
abandonment of such discussions without the transaction being consummated), (ii)
during any period Lumos or any of its Affiliates has become a party to a
definitive agreement to consummate a transaction that would result in a Change
in Control (and before the complete termination of such agreement without the
transaction being consummated) and (iii) at any time on or within twelve (12)
months after a Change in Control occurs.

(h)"COBRA" means the continuation coverage mandated under Section 4980B of the
Code, Part 6 of Subtitle B of Title I of ERISA or other applicable laws.

(i)"Code" means the Internal Revenue Code of 1986, as amended.

(j)"Committee" means the Lumos Benefits Governance Committee.

(k)"Company" means, collectively, Lumos and each Affiliate of Lumos.

(l)“Compensation Committee” means the Compensation Committee of the Board of
Directors of Holdings.



--------------------------------------------------------------------------------

 

Exhibit 10.1

(m)"Disability" means that the Participant is unable to perform the essential
functions of the Participant's job with Lumos or its Affiliates, with or without
reasonable accommodation, by reason of physical or mental disability or
incapacity.  The Participant's employment may be terminated on account of a
Disability after the Disability shall have continued for any period aggregating
six (6) months within any twelve (12) consecutive months.

(n)"Effective Date" means August 2, 2016.

(o)"Eligible Employee" means an Employee who is employed by Lumos or an
Affiliate in the position of Vice President or higher and who is not a party to
an employment, severance, termination, change in control or similar agreement
with Lumos or an Affiliate.  The Compensation Committee in its sole discretion
shall determine each Employee's eligibility to participate in the Plan.

(p)"Employee" means a common law employee who is a full-time employee of Lumos
or an Affiliate who is scheduled to work at least thirty (30) hours per
week.  Examples of individuals who are not "Employees" for this purpose include:
(1) consultants; (2) leased employees or workers; (3) individuals providing
services to Lumos or an Affiliate pursuant to a contract with a third party; (4)
temporary employees or workers; (5) independent contractors; (6) employees of
independent contractors; (7) interns; and (8) co-op employees.

(q)"ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

(r)"Health Plan" means the Lumos group health plan as it may be amended or
restated from time to time or any successor plan or plans that provide the
health benefits currently provided under such plan.

(s)"Holdings" means Lumos Networks Corp., a Delaware corporation and parent of
Lumos.  As used in the Plan, “Holdings” also means any successor in interest to
Holdings resulting from merger, consolidation or transfer of substantially all
of Holdings’ assets.

(t)"Incentive Payment" means the annual bonus under the Company's Team Incentive
Plan which the Participant is eligible to receive, subject to achievement of
specified performance objectives established by the Board from time to
time.  The Incentive Payment that the Participant is eligible to receive
generally will be denoted as an annual incentive target equal to a percentage of
the Participant's Base Salary.

(u)"Lumos" means Lumos Networks Operating Company, Inc., a Delaware corporation
and wholly-owned subsidiary of Holdings.  As used in the Plan, "Lumos" also
means any successor in interest to Lumos resulting from merger, consolidation,
or transfer of substantially all of Lumos' assets.

(v)"Notice of Termination" means a written notice issued by the Company or an
Affiliate, at either’s sole discretion, to the Participant stating that his or
her employment with Lumos and its Affiliates is to be terminated.



--------------------------------------------------------------------------------

 

Exhibit 10.1

(w)"Participant" means any Eligible Employee who has satisfied the eligibility
requirements and is selected by the Compensation Committee for participation in
the Plan as set forth in Section 3.1 (Participation).

(x)"Plan" means the Lumos Networks Operating Company Severance Plan for Eligible
Officers, as set forth in this document and as it may be amended from time to
time.

(y)"Plan Year" means a twelve (12) month period commencing on each January 1 and
ending on each following December 31.

(z)"Regular Severance Benefits" means the benefits described in Section 4.1
(Regular Severance Benefits).

(aa)"Release Agreement" means the Employment Termination and Release Agreement
to be executed by a Participant in order to be eligible for and receive Regular
Severance Benefits pursuant to Section 4.1 (Regular Severance Benefits).  The
Release Agreement shall be prepared only by the Company.

(bb)"Separation from Service" means the termination of a Participant's
employment with the Company and all Affiliates due to death, retirement or other
reasons.  The Participant's employment relationship is treated as continuing
while the Participant is on military leave, sick leave, or other bona fide leave
of absence (if the period of such leave does not exceed six (6) months, or if
longer, so long as the Participant's right to reemployment with the Company or
an Affiliate is provided either by statute or contract).  If the Participant's
period of leave exceeds six (6) months and the Participant's right to
reemployment is not provided either by statute or by contract, the employment
relationship is deemed to terminate on the first day immediately following the
expiration of such six-month period.  Whether a termination of employment has
occurred will be determined based on all of the facts and circumstances and in
accordance with regulations under Section 409A of the Code.

(cc)"Severance Period" means the period of months beginning immediately after
the Termination Date with respect to which the Participant will be entitled to
continuation of his or her Base Salary upon receipt of Regular Severance
Benefits.

(dd)"Standard Termination Payments" means the Participant's (i) earned and
unpaid base salary to the date of termination and (ii) unreimbursed business and
entertainment expenses in accordance with the Company's reimbursement policy.

(ee)"Team Incentive Plan" means the Company's annual team incentive plan which
provides an annual bonus opportunity to eligible employees subject to
achievement of specified performance objectives established by the Board from
time to time.

(ff)"Termination Date"  means the effective date of the termination of the
Participant's employment with Lumos and its Affiliates.

2.2Special Purpose Definitions.  Additional definitions of terms that have
limited application may be set forth in the Section or Sections to which they
apply.



--------------------------------------------------------------------------------

 

Exhibit 10.1

2.3Construction.  The masculine gender, when appearing in the Plan, shall
include the feminine gender (and vice versa), and the singular shall include the
plural, unless the Plan clearly states to the contrary.  Headings and
subheadings are for the purpose of reference only and are not to be considered
in the construction of the Plan.  If any provision of the Plan is determined to
be for any reason invalid or unenforceable, the remaining provisions shall
continue in full force and effect. 

2.4Governing Law.  All of the provisions of the Plan shall be construed and
enforced according to the laws of the Commonwealth of Virginia and shall be
administered according to the laws of such state, except as otherwise required
by ERISA, the Code, or other applicable Federal law.  To the extent lawful, the
Company and each Participant or person claiming benefits under the Plan consents
irrevocably to jurisdiction, service and venue in connection with any claim or
controversy arising out of this Plan in the courts of the Commonwealth of
Virginia located in Waynesboro, Virginia, and in the federal courts in the
Western District of Virginia, Charlottesville Division.

ARTICLE III

ELIGIBILITY

3.1Participation.  

(a)Eligibility.  Only an Eligible Employee may be selected to become a
Participant in the Plan.  An Eligible Employee will become a Participant in the
Plan as of the day on which the Compensation Committee determines that such
Eligible Employee shall become a Participant.  The Compensation Committee may
terminate the Participant's status as a Participant from time to time, provided
that (i) the Compensation Committee may not act to terminate a Participant's
participation in the Plan during the Change in Control Protection Period, (ii)
no Participant's participation in the Plan may be terminated once the
Participant has received a Notice of Termination and (iii) no Participant's
participation in the Plan may be terminated earlier than six (6) months after
the Compensation Committee acts to terminate the Participant's participation in
the Plan and so notifies the Participant.  The Plan's Participants shall be
listed on Exhibit A to the Plan, which may be amended from time to time subject
to the provisions of Article X hereof, except as described herein.

(b)Annual Designation.  No less frequently than annually, subject to Section
3.1(a) and Article X hereof, the Compensation Committee will reaffirm (i) the
Eligible Employees who are designated to be Participants in the Plan and the
effective date of their participation and (ii) the Participants who will no
longer participate in the Plan and the effective date on which they will no
longer participate in the Plan.

3.2Eligibility for Regular Severance Benefits. 

(a)Terms and Conditions.  In order to be eligible for Regular Severance
Benefits, (i) the Participant's employment must be terminated by Lumos and its
Affiliates without Cause and other than by reason of the Participant’s death or
Disability, (ii) the Participant must not be ineligible to receive Regular
Severance Benefits under Section 3.2(b)



--------------------------------------------------------------------------------

 

Exhibit 10.1

below, and (iii) the Participant must sign and deliver a Release Agreement in
accordance with Section 3.2(c) below.  The Participant's employment will be
considered to be terminated only if the Participant incurs a Separation from
Service.

(b)Certain Participants Ineligible for Benefits.  Notwithstanding any other
provision of the Plan, a Participant shall not be eligible to receive Regular
Severance Benefits under this Plan if:

(1)the Participant is involuntarily terminated by the Company for Cause;

(2)the Participant retires, resigns or quits for any reason whatsoever;

(3)the Participant terminates employment on account of the Participant’s
Disability or death;

(4)the Participant is offered another position with Lumos or an Affiliate, and
the Participant accepts such offer.

(5)in case of a sale of a business operation, or part of a business operation,
the Participant is offered employment with the purchaser and the Participant
accepts such offer;

(6)if, for whatever reason, including in the case of a sale of Lumos or an
Affiliate or substantially all of its or an Affiliate’s business operations,
Lumos' headquarters is moved within three hundred fifty (350) miles of its
current location and the Participant is (i) offered a position with Lumos or an
Affiliate and (ii) entitled to moving and relocation benefits consistent with
Lumos' normal moving and relocation policy, whether or not the Participant
accepts the offer;

(7)the termination of the Participant’s employment entitles the Participant to
benefits under any employment agreement, severance agreement or other
termination or separation agreement between the Participant and the Company; or

(8)the Plan is terminated pursuant to Section 10.1 of the Plan prior to issuance
of the Participant’s Notice of Termination.

(c)Release Agreement.  The Release Agreement required by Section 3.2(a) must
comply with the requirements of this Section 3.2(c).

(1)The Release Agreement shall contain such terms and conditions as are
satisfactory to Lumos, including, but not limited to, the release of any and all
claims that the Participant may then have, as of the signing of such release,
against Lumos, its Affiliates and their employees, officers and directors and
confirmation of the covenants to which the Participant is subject under Article
V.  The Participant generally shall have up to forty-five (45) days following
the date the Release Agreement is given to the Participant to sign and return
the Release Agreement to Lumos.



--------------------------------------------------------------------------------

 

Exhibit 10.1

(2)Within seven (7) days after delivery of the signed Release Agreement to Lumos
by the Participant, the Participant shall be entitled to revoke the Release
Agreement by returning the signed copy or counterpart original of the Release
Agreement to the Benefits Department (Attention: Human Resources
Department).  To be effective, such notice of revocation must be received by the
Benefits Department by the close of business on the seventh (7th) day following
the date Participant returned his or her signed and notarized Release
Agreement.  The parties acknowledge and agree that this Release Agreement will
not become effective until after the seven (7)-day revocation period expires.

(3)The revocation of a previously signed and delivered Release Agreement
pursuant to the above shall be deemed to constitute an irrevocable election by
the Participant to have declined benefits under the Plan.

(4)Notwithstanding the foregoing, the Participant must sign and return the
Release Agreement to the Benefits Department (Attention: Human Resources
Department), and the seven (7) days to revoke the Release Agreement must expire
without the Participant having elected to revoke the Release Agreement, within
the sixty (60) days immediately following the termination of the Participant's
employment with Lumos and its Affiliates, in order for the Participant to be
eligible to receive Regular Severance Benefits under the Plan.

(d)Notice of Termination.  If the Company desires to terminate the Participant’s
employment with or without Cause, the Company shall provide the Participant with
a Notice of Termination which shall specify the effective date of such
termination and the reason(s) for the termination.  If the Termination Date is
later than the date of the notice, then from the date of the notice until the
Termination Date, the Participant shall continue to perform the normal duties of
the Participant’s employment and shall be entitled to receive when due all
compensation and benefits applicable to the Participant in connection with
Participant’s employment, payable in the ordinary course. 

3.3Ineligible for Benefits.  A Participant is not eligible to receive Regular
Severance Benefits under this Plan if the Company or an Affiliate terminates the
Participant's employment for Cause, the Participant retires, quits or resigns
his or her employment for any reason whatsoever or the Participant’s employment
terminates on account of the Participant’s death or Disability.

ARTICLE IV

BENEFITS

4.1Regular Severance Benefits.  Participants satisfying the eligibility
requirements of Section 3.2 (Eligibility for Regular Severance Benefits) shall
be entitled to receive the following severance benefits, subject to Sections
4.1(e) and 6.2 below:

(a)Severance Pay.  The Participant's Base Salary shall continue to be paid for
the period of twelve (12) months (the "Severance Period") in such periodic
installments as were being paid prior to the termination of the Participant's
employment (but no less frequently



--------------------------------------------------------------------------------

 

Exhibit 10.1

than monthly), less any sums required to be deducted or withheld under
applicable law, beginning immediately after the Termination Date.

(b)Medical, Dental and Vision Coverage.  During the Severance Period, the
Company will subsidize the Participant's COBRA rates (no less frequently than
monthly) for continuation of medical, dental and vision coverage for the
Participant and the Participant's eligible dependants under the Company's Health
Plan in which the Participant and the Participant's dependants participated as
of the Termination Date, on the same terms as active employees.

(c)Incentive Payment.  Only with respect to Participants who are classified as
being in Level I on Exhibit A, Lumos shall pay the Participant a lump sum,
determined on a net present value basis, using a reasonable discount rate
determined by the Board, equal to the Participant's full target Incentive
Payment for the year that includes the Termination Date, no later than two and a
half (2-1/2) months after the Termination Date.

(d)Standard Termination Payments; Benefits.  Lumos also shall pay to the
Participant (i) any Incentive Payments which are vested and payable to the
Participant under the Team Incentive Plan as of the Termination Date that remain
unpaid, in accordance with the terms of the Team Incentive Plan (and no later
than two and one-half (2-1/2) months after the end of the year to which the
Incentive Payment relates), (ii) the Standard Termination Payments within the
thirty (30) days following the Termination Date and (iii) any vested accrued
benefits owed to the Participant under the Company's employee benefit plan in
which the Participant participated, if any, prior to the Termination Date in
accordance with the terms and conditions of such plans.

(e)Delay of Payment for Release.  Notwithstanding any of the foregoing, any
payments to be made or benefits to be delivered under this Section 4.1 (other
than under subsection 4.1(d)) within the sixty (60) days after the Termination
Date shall be accumulated and paid, subject to Section 6.2 below, in a lump sum
on the first payroll date occurring more than sixty (60) days after the
Termination Date, provided the Participant executes the required Release
Agreement and the applicable revocation period thereunder expires within such
sixty (60)-day period without the Participant having elected to revoke the
Release Agreement.  Any benefits to be provided to the Participant during such
time may be provided at the Participant's expense with the Participant having
the right to reimbursement of such amounts on the first payroll date occurring
more than sixty (60) days after the Termination Date.

4.2Ineligible for Benefits.  Subject to Section 6.2 below, Participants not
satisfying the eligibility requirements of Section 3.2 (Eligibility for Regular
Severance Benefits) shall only be entitled to receive (i) the Standard
Termination Payments within the thirty (30) days following the Termination Date
and (ii) any vested accrued benefits owed to the Participant under any Company
employee benefit plan in which the Participant participated prior to the
Termination Date in accordance with the terms and conditions of such
plans.  Additionally, so long as the Participant's employment is not terminated
by the Company for Cause, subject to Section 6.2 below, the Participant also
shall be entitled to receive any Incentive Payments which are vested and payable
to the Participant under the Team Incentive Plan as of the Termination Date that
remain unpaid, in accordance with the terms of the Team Incentive Plan (and no
later than two and one half (2-1/2) months after the end of the year to which
the Incentive Payment relates).



--------------------------------------------------------------------------------

 

Exhibit 10.1

4.3No Duplication of Benefits.  Notwithstanding anything herein to the contrary,
the right to receive any benefits under the Plan by any Participant is
specifically conditioned upon the Participant either waiving or being ineligible
for any and all benefits under any other change in control or severance benefit
plans otherwise available to the Participant or any other severance, retention
or change in control plan, program or agreement sponsored by the Company.

4.4Effect of Rehire.  Notwithstanding any provision to the contrary, the Company
may require a Participant to repay some or all of the benefits received under
the Plan as a condition of reemployment.  Additionally, all payments and
benefits hereunder shall cease if the Participant is reemployed by Lumos or any
Affiliate

ARTICLE V

COVENANTS

5.1Covenants.  As a condition to eligibility to participate in the Plan, each
Eligible Employee must agree to comply with the restrictive covenants set forth
in this Article V.  In the event the Participant breaches any of the
restrictions or provisions set forth in this Article V, the Participant waives
and forfeits any and all rights to any payments or benefits under the Plan and
agrees to return to the Company the gross amount of any amounts paid previously
under the Plan and pay to the Company the value of any benefits delivered
previously under the Plan.  This waiver and forfeiture shall be effective even
in the event a court refuses to enforce the restrictions or provisions set forth
in this Article V.

5.2Confidentiality of Trade Secrets and Confidential Information.  The
Participant agrees to keep all of the Company’s trade secrets, as defined by the
Virginia Uniform Trade Secrets Act (“Trade Secrets”) confidential for so long as
the information continues to constitute a trade secret under applicable
law.  The Participant further agrees that, for a period of three (3) years
following the cessation of his or her employment, he or she will keep
confidential all other confidential information of the Company (“Confidential
Information”), which does not constitute a Trade Secret but which is valuable
and related to the business of the Company and the details of which are
generally unknown to the public or to competitors of the Company.  “Confidential
Information” includes, but is not limited to (i) business and employment
policies, marketing methods and the targets of those methods, finances, business
plans, promotional materials and price lists; (ii) the terms upon which the
Company obtains products from its suppliers and sells them to customers; (iii)
the nature, origin, composition and development of the Company’s products or
services; and (iv) the manner in which the Company provides products and
services to its customers.  If the Participant is questioned about any
Confidential Information or Trade Secrets by anyone (including law enforcement
authorities or the media), the Participant will promptly notify the Benefits
Department (Attention: Human Resources Department).

5.3Non-Disparagement.  The Participant agrees that he or she will not make any
negative, disparaging or unflattering statements about the Company or any of its
current or former parents, subsidiaries, affiliates, predecessors, successors,
assigns, agents, employees, plan administrators, representatives, attorneys,
insurers, related business entities and benefits plans to



--------------------------------------------------------------------------------

 

Exhibit 10.1

any individual or entity (regardless of whether or not the Participant believes
such statements to be true).  This provision shall not apply to any statement
made in the context of a regulatory, judicial or administrative proceeding or to
any statement required by any legal, regulatory or judicial entity, division or
department.

5.4Return of Documents.  The Participant agrees to return all of the Company’s
property to the Company immediately upon request or termination of the
Participant's employment.  Such property includes, but is not limited to, the
original and any copy (regardless of the manner in which it is recorded) of all
documents provided by the Company to the Participant or which the Participant
developed or collected in the scope of his or her employment, as well as all
Company-issued equipment, supplies, accessories, keys, access cards, computers,
cell phones, Blackberries, pagers, materials, files, or records.

5.5Reaffirm Obligations.  Upon termination of the Participant’s employment with
the Company, the Participant shall, if requested by the Company, reaffirm in
writing Participant's recognition of the importance of maintaining the
confidentiality of the Company’s proprietary information and trade secrets and
reaffirm all of the obligations set forth in this Article V.

5.6Non-Competition and Non-Solicitation. 

(a)While the Participant is employed by the Company, the Participant will not,
directly or indirectly, compete with the business conducted by the Company, and
the Participant will not, directly or indirectly, provide any services to a
Competitor.

(b)For a period of twelve (12) months after the Participant’s employment with
the Company ends for any reason (the “Non-Competition Period”), the Participant
will not compete with the Company by performing or causing to be performed the
same or similar types of duties or services that the Participant performed for
the Company, during the twenty-four (24) months preceding the Termination Date,
for a Competitor of the Company in any capacity whatsoever, directly or
indirectly, within any city or county of the continental United States in which,
at the time the Participant’s employment with the Company ends, the Company
provides services or products, offers to provide services or products, or has
documented plans to provide or offer to provide services or products within the
Non-Competition Period, provided that the Participant has knowledge of those
plans at the time the Participant’s employment with the Company ends (the
“Service Area”).  The Participant acknowledges and agrees that because of the
nature of the Company’s business, the nature of the Participant’s job
responsibilities, and the nature of the Confidential Information and Trade
Secrets which the Company has provided the Participant access to, any breach of
this provision by the Participant would result in the inevitable disclosure of
the Trade Secrets and Confidential Information to the direct competitors of the
Company.

(c)During the Non-Competition Period, the Participant will not, directly or
indirectly, sell, attempt to sell, provide or attempt to provide, any products
or services that are the same as or substantially similar to, and competitive
with, the products or services provided by the Company as of the Termination
Date, to any person or entity who was a Customer or an Actively Sought
Prospective Customer of the Company, at the time the Participant’s employment
with the Company ceased.



--------------------------------------------------------------------------------

 

Exhibit 10.1

(d)During the Non-Competition Period, the Participant will not, directly or
indirectly, solicit or encourage any employee of the Company to terminate
employment with the Company for the purpose of competing with the Company; hire,
or cause to be hired, for any employment by a Competitor, any person who within
the preceding twelve (12) month period of hire has been employed by the Company,
or assist any other person, firm, or corporation to do any of the acts described
in this subsection (d).

(e)The Participant acknowledges and agrees that the Company has a legitimate
business interest in preventing the Participant from engaging in activities
competitive with the Company as described in this Article V and that any breach
of this Article V would constitute a material breach of this Article V.

(f)The Company may notify anyone employing the Participant or evidencing an
intention to employ the Participant during the Non-Competition Period as to the
existence and provisions of this Article V and may provide such person or
organization a copy of this Article V.  The Participant agrees that the
Participant will provide the Company the identity of any employer the
Participant plans to go to work for during the Non-Competition Period along with
the Participant’s anticipated job title, anticipated job duties with any such
employer, and anticipated start date.  The Company will analyze the proposed
employment and make a determination as to whether it would violate this Article
V. If the Company determines that the proposed employment would not pose an
unacceptable threat to its interests, the Company will notify the Participant in
writing that it does not object to the employment.  The Participant further
agrees to provide a copy of this Article V to anyone who employs the Participant
during the Non-Competition Period.

(g)The Participant acknowledges and agrees that this Article V is intended to
limit the Participant’s right to compete only to the extent necessary to protect
the legitimate business interests of the Company.  The Participant acknowledges
and agrees that the Participant will be reasonably able to earn a livelihood
without violating the terms of this Article V.  If any of the provisions of this
Article V should ever be deemed to exceed the time, geographic area, or activity
limitations permitted by applicable law, the Participant agrees that such
provisions may be reformed to the maximum time, geographic area and activity
limitations permitted by applicable law, and the Participant authorizes a court
or other trier of fact having jurisdiction to so reform such provisions.  In the
event the Participant breaches any of the restrictions or provisions set forth
in this Article V, the Participant waives and forfeits any and all rights to any
further benefits under this Plan.  Additionally, in the event the Participant
breaches any of the restrictions or provisions set forth in this Article V, the
Participant agrees to repay the Company for any of the consideration that the
Participant received prior to the breach.

(h)For purposes of this Article V, the following definitions will apply:

(i)“Directly or indirectly” as used in this Plan includes an interest in or
participation in a business as an individual, partner, shareholder, owner,
director, officer, principal, agent, employee, consultant, trustee, lender of
money, or in any other capacity or relation whatsoever. The term includes
actions taken on behalf of the Participant or on behalf of any other person.
“Directly or indirectly” does not include the ownership of less than five
percent



--------------------------------------------------------------------------------

 

Exhibit 10.1

(5%) of the outstanding shares of any corporation, if such shares are publicly
traded in the over-the-counter market or listed on a national securities
exchange.

(ii) “Competitor” as used in this Plan means any person, firm, association,
partnership, corporation or other entity that competes or attempts to compete
with Lumos or the Company by providing or offering to provide wireless or
wireline telecommunication services, including but not limited to internet
services, that are the same as or substantially similar to, and competitive
with, the products or services offered by the Company as of the Termination
Date, within any city or county in which the Company provides or offers those
services or products as of the Termination Date.

(iii)“Customer” as used in this Plan means any person or entity who purchased
products or services from the Company within the twenty-four (24) months
preceding the Termination Date, and about whom the Participant obtained
information in the course of his or her employment or with whom he or she had
contact. 

(iv)The term “Actively Sought Prospective Customer,” as used in this Plan, means
any person or entity with whom the Participant, within twenty-four (24) months
preceding the Termination Date, had contact or obtained information in the
course of his or her employment with the Company and in connection with the
Company offering or attempting to offer for sale their products or services. 

(i)Notwithstanding any other provision of this Article V, the Participant will
not be considered to have violated any prohibition against competing with the
Company by engaging in any of the following activities: (1) being employed or
retained by (i) any parent, subsidiary or affiliate organization of any
Competitor where that parent, subsidiary or affiliate organization does not
itself, and the Participant’s employment will not cause the Participant to,
compete or attempt to compete with the Company by providing or offering to
provide products or services that are the same as or substantially similar to,
and competitive with, those offered by the Company as of the Termination Date,
within the Service Area or (ii) any Competitor, directly or indirectly, so long
as the Participant is not providing products or services within the Service Area
that are the same as or substantially similar to, and competitive with, those
products or services provided by the Company as of the Termination Date within
the Service Area; or (2) selling or attempting to sell products or services so
long as the services or products, which the Participant is selling or attempting
to sell, are not competitive with the type of services or products provided or
offered by the Company or for which the Company had documented plans to provide,
offer or supply to such customer at the time of the Participant’s cessation of
employment.

(j)In the event the Participant breaches any of the restrictions or provisions
set forth in this Article V, the Participant waives and forfeits any and all
rights to any further payments under this Agreement and agrees to return to the
Company the gross amount of any amounts previously paid, and the value of any
benefits previously provided under this Agreement.  This waiver and forfeiture
shall be effective even in the event a court refuses to enforce any of the other
restrictions set forth in this Article V.



--------------------------------------------------------------------------------

 

Exhibit 10.1

5.7Remedies.  The parties hereto agree that the Company would suffer irreparable
harm from a breach by the Participant of any of the covenants or agreements
contained herein. Therefore, in the event of the actual or threatened breach by
the Participant of any of the provisions of this Article V, the Company may, in
addition and supplementary to other rights and remedies existing in its favor,
apply to any court of law or equity of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce or prevent any
violation of the provisions hereof.  The Participant agrees that if a lawsuit or
other proceeding is brought to enforce the terms of this Article V or determine
the validity of its terms and the Company prevails, the Company will be entitled
to recover from the Participant its reasonable attorneys’ fees and court
costs.  The Participant agrees that these provisions are reasonable.

5.8Post-Employment Assistance.  So long as it does not unreasonably interfere
with any employment or any attempts by the Participant to obtain future
employment, the Participant agrees that, although he or she shall not be an
employee of the Company, he or she shall provide, for a period of ninety (90)
days after the Termination Date, whatever information is requested by the
Company and such other lawful assistance as reasonably requested by the Company,
to aid it in connection with the continuation of its business.  The Participant
further agrees that he or she shall cooperate with the Company in connection
with any reasonable and lawful requests made to assist it in any litigation or
investigation related to alleged acts or omissions occurring during the
Participant’s employment by the Company; provided, however, that the Company
shall provide reasonable notice of any such requests and shall cooperate with
the Participant to ensure that its requests do not unreasonably interfere with
the Participant’s employment or attempts to obtain future employment. 

ARTICLE VI

PARACHUTE PAYMENTS; SECTION 409A

6.1Excise Taxes.

(a)Best After-Tax.  If any payment or distribution by the Company to or for the
benefit of the Participant, whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise pursuant to or by
reason of any other agreement, policy, plan, program or arrangement, including
without limitation any stock option, stock appreciation right or similar right,
or the lapse or termination of any restriction on or the vesting or
exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Code Section 4999 or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such tax (such tax or
taxes, together with any such interest and penalties, being hereafter
collectively referred to as the “Excise Tax”), then the benefits payable or
provided under this Plan (or other Payments as described above) shall be reduced
(but not in excess of the amount of the benefits payable or provided under this
Plan) if, and only to the extent that, such reduction will allow the Participant
to receive a greater Net After Tax Amount than such Participant would receive
absent such reduction.

(b)Calculations.  The Accounting Firm (as defined below) will first determine
the amount of any Parachute Payments (as defined below) that are payable to the
Participant.  The Accounting Firm also will determine the Net After Tax Amount
attributable to



--------------------------------------------------------------------------------

 

Exhibit 10.1

the Participant’s total Parachute Payments.  The Accounting Firm will next
determine the largest amount of payments that may be made to the Participant
without subjecting the Participant to the Excise Tax (the “Capped
Payments”).  Thereafter, the Accounting Firm will determine the Net After Tax
Amount attributable to the Capped Payments.

(c)Adjustments.  The Participant then will receive the total Parachute Payments
or the total Capped Payments, whichever provides the Participant with the higher
Net After Tax Amount; however, if the reductions imposed under this Article VI
are in excess of the amount of benefits payable or provided under this Plan,
then the total Parachute Payments will be adjusted by first reducing, on a pro
rata basis, the amount of any noncash or cash benefits under this Plan, then
noncash or cash benefits under any other plan, agreement or arrangement, then
any cash payments under this Plan and finally any cash payments under any other
plan agreement or arrangement.  The Accounting Firm will notify the Participant
and the Company if it determines that the Parachute Payments must be reduced and
will send the Participant and the Company a copy of its detailed calculations
supporting that determination.

(d)Overpayments; Underpayments.  As a result of the uncertainty in the
application of Code Sections 280G and 4999 at the time that the Accounting Firm
makes its determinations under this Article VI, it is possible that the
Participant will have received Parachute Payments or Capped Payments in excess
of the amount that should have been paid or distributed (“Overpayments”), or
that additional Parachute Payments or Capped Payments should be paid or
distributed to the Participant (“Underpayments”).  If the Accounting Firm
determines, based on either the assertion of a deficiency by the Internal
Revenue Service against the Company or the Participant, which assertion the
Accounting Firm believes has a high probability of success or controlling
precedent or substantial authority, that an Overpayment has been made, that
Overpayment may, at the Participant’s discretion, be treated for all purposes as
a loan ab initio that the Participant must repay to the Company immediately
together with interest at the applicable Federal rate under Code Section 7872;
provided, however, that no loan will be deemed to have been made and no amount
will be payable by the Participant to the Company unless, and then only to the
extent that, the deemed loan and payment would either reduce the amount on which
the Participant is subject to tax under Code Section 4999 or generate a refund
of tax imposed under Code Section 4999 and the Participant will receive a
greater Net After Tax Amount than such Participant would otherwise receive.  If
the Accounting Firm determines, based upon controlling precedent or substantial
authority, that an Underpayment has occurred, the Accounting Firm will notify
the Participant and the Company of that determination and the amount of that
Underpayment will be paid to the Participant promptly by the Company after such
determination.

(e)Definitions.  For purposes of this Article VI, the following terms shall have
their respective meanings:

(1)“Accounting Firm” means the independent accounting firm currently engaged by
the Company; and

(2)“Net After Tax Amount” means the amount of any Parachute Payments or Capped
Payments, as applicable, net of taxes imposed under Code Sections 1, 3101
(b) and 4999 and any State or local income taxes applicable to the Participant
on the date of



--------------------------------------------------------------------------------

 

Exhibit 10.1

payment.  The determination of the Net After Tax Amount shall be made using the
highest combined effective rate imposed by the foregoing taxes on income of the
same character as the Parachute Payments or Capped Payments, as applicable, in
effect on the date of payment.

(3)“Parachute Payment” means a payment that is described in Code
Section 280G(b)(2), determined in accordance with Code Section 280G and the
regulations promulgated or proposed thereunder.

(f)Fees and Expenses.  The fees and expenses of the Accounting Firm for its
services in connection with the determinations and calculations contemplated by
the preceding subsections shall be borne by the Company.

(g)Records; Cooperation.  The Company and the Participant shall each provide the
Accounting Firm access to and copies of any books, records and documents in the
possession of the Company or the Participant, as the case may be, reasonably
requested by the Accounting Firm, and otherwise cooperate with the Accounting
Firm in connection with the preparation and issuance of the determinations and
calculations contemplated by the preceding subsections.  Any determination by
the Accounting Firm shall be binding upon the Company and the Participant.

6.2Section 409A.  It is intended that any payment or benefit which the
Participant is to be paid or provided in connection with this Plan which is
considered to be non-qualified deferred compensation subject to Section 409A of
the Code, shall be paid and provided in a manner, and at such time, as complies
with, or is exempt from, the applicable requirements of Section 409A of the
Code.  In connection with effecting such compliance with, or exemption from,
Section 409A of the Code, the following shall apply:

(a)No Acceleration or Deferral.  Neither the Participant nor the Company shall
take any action to accelerate or delay the payment of any monies and/or
provision of any benefits in any matter which would not be in compliance with,
or exempt from, Section 409A of the Code.

(b)Specified Employee Rule.  If the Participant is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, any payment or provision of
benefits in connection with the Participant’s separation from service (as
determined for purposes of Section 409A of the Code) shall not be made until six
(6) months after the Participant’s separation from service or, if earlier, the
Participant’s death (the “409A Deferral Period”) as and to the extent required
under Section 409A of the Code.  In the event such payments are otherwise due to
be made in installments or periodically during the 409A Deferral Period, the
payments which would otherwise have been made in the 409A Deferral Period shall
be accumulated and paid in a lump sum as soon as, and within thirty (30) days
after, the 409A Deferral Period ends, and the balance of the payments shall be
made as otherwise scheduled.  In the event such benefits are required to be
deferred, any such benefits may be provided during the 409A Deferral Period at
the Participant’s expense, and the Participant will have the right to
reimbursement from the Company as soon as, and within thirty (30) days after,
the 409A Deferral Period ends, and the balance of the benefits shall be provided
as otherwise scheduled.



--------------------------------------------------------------------------------

 

Exhibit 10.1

(c)Separate Payments.  For purposes of this Plan, all rights to payments and
benefits hereunder shall be treated as rights to receive a series of separate
payments and benefits to the fullest extent allowed by Section 409A of the Code.

(d)Separation from Service.  For purposes of determining time of (but not
entitlement to) the payment or provision of non-qualified deferred compensation
under this Plan subject to Section 409A of the Code in connection with the
termination of the Participant’s employment, termination of employment will be
construed to mean a “separation from service” within the meaning of Section 409A
of the Code where it is reasonably anticipated that the Participant will not
perform any further services after that date or that the level of bona fide
services that the Participant will perform after that date (whether as an
employee or independent contractor) will permanently decrease to no more than
twenty percent (20%) of the average level of bona fide services the Participant
performed over the immediately preceding thirty-six (36) month period.

(e)Specified Employee Identification Date.  A “specified employee” for purposes
of Section 409A(a)(2)(B)(i) of the Code shall be determined on the basis of the
applicable twelve (12)-month period ending on the specified employee
identification date designated by the Company consistently for purposes of this
Plan and similar agreements or, if no such designation is made, based on the
default rules and regulations under Section 409A(a)(2)(B)(i) of the Code.

(f)No Company Liability.  Notwithstanding any of the provisions of this Plan,
Lumos and its Affiliates shall not be liable to the Participant if any payment
or benefit which is to be provided pursuant to this Plan and which is
non-qualified deferred compensation subject to Section 409A of the Code
otherwise fails to comply with, or be exempt from, the requirements of Section
409A of the Code.

ARTICLE VII

PLAN ADMINISTRATION

7.1Plan Administration.  Except as otherwise provided herein, the Committee
shall administer the Plan.  The Committee shall be the "Named Fiduciary" for
purposes of ERISA and shall have the authority to control, interpret and
construe the Plan and manage the operations thereof.  Any such interpretation
and construction of any provisions of the Plan by the Committee shall be
final.  The Committee shall, in addition to the foregoing, exercise such other
powers and perform such other duties as it may deem advisable in the
administration of the Plan.  The Committee may delegate some (or all) of its
authority hereunder to the Benefits Department.  The Committee also may engage
agents and obtain other assistance from the Company, including Company
counsel.  The Committee shall not be responsible for any action taken or not
taken on the advice of legal counsel.  The Committee is given specific authority
to allocate and revoke responsibilities among its members or designees.  When
the Committee has allocated authority pursuant to the foregoing, the Committee
shall not be liable for the acts or omissions of the party to whom such
responsibility has been allocated, except to the extent provided by law.

7.2Claims Procedures.



--------------------------------------------------------------------------------

 

Exhibit 10.1

(a)Initial Claim.  A claim for benefits under the Plan must be submitted to the
Benefits Department.  All claims for benefits under the Plan shall be submitted,
in writing, to the Committee on forms prescribed by the Committee and must be
signed by the Participant or, in the case of a death benefit, by Participant’s
Beneficiary or legal representative.  Any Participant or Beneficiary who
disputes the amount of his or her entitlement to Plan benefits must file a claim
in writing within one hundred eighty (180) days of the event that the
Participant or Beneficiary is asserting constitutes an entitlement to such Plan
benefits or, if later, within ninety (90) days of the date the payment is
due.  Failure by the Participant or Beneficiary to submit such claim within such
time periods shall bar the Participant or Beneficiary from any claim for
benefits under the Plan as the result of the occurrence of such event or the
failure to make such payment.  In no event shall the Participant or other
claimant be entitled to challenge a decision of the Committee with respect to a
claim unless and until the claims procedures herein have been complied with and
exhausted. 

(1)Notice of Decision.  Written notice of the disposition of the claim shall be
furnished to the claimant within a reasonable period of time, but not later than
ninety (90) days after receipt of the claim by the Benefits Department, unless
the Benefits Department determines that special circumstances require an
extension of time for processing the claim.  If the Benefits Department
determines that an extension is required, written notice (including an
explanation of the special circumstances requiring an extension and the date by
which the Benefits Department expects to render the benefits determination)
shall be furnished to the claimant prior to the termination of the original
ninety (90) day period.  In no event shall such extension exceed a period of
ninety (90) days from the end of the initial ninety (90) day period.  If the
claim is denied, the notice required pursuant to this Section shall set forth
the following:

(A)The specific reason or reasons for the adverse determination;

(B)Special reference to the specific Plan provisions upon which the
determination is based;

(C)A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(D)An explanation of the Plan's appeal procedure and the time limits applicable
to an appeal, including a statement of the claimant's right to bring a civil
action under Section 502(a) of ERISA.

(b)Appeal Procedures.  Every claimant shall have the right to appeal an adverse
benefits determination to the Committee (including, but not limited to, whether
the Participant's Separation from Service was for Cause).  Such an appeal may be
accomplished by a written notice of appeal filed with the Committee within sixty
(60) days after receipt by the claimant of written notification of the adverse
benefits determination.  Claimants shall have the opportunity to submit written
comments, documents, records, and other information relating to the claim for
benefits.  Claimants will be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant's



--------------------------------------------------------------------------------

 

Exhibit 10.1

claim for benefits, such relevance to be determined in accordance with Section
7.2(c) (Claims  Procedures — Definition of Relevant) below.  The appeal shall
take into account all comments, documents, records, and other information
submitted by claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

(1)Notice of Decision.  Notice of a decision on appeal shall be furnished to the
claimant within a reasonable period of time, but not later than sixty (60) days
after receipt of the appeal by the Committee unless the Committee determines
that special circumstances (such as the need to hold a hearing if the Committee
determines that a hearing is required) require an extension of time for
processing the claim.  If the Committee determines that an extension is
required, written notice (including an explanation of the special circumstances
requiring an extension and the date by which the Committee expects to render the
benefits determination) shall be furnished to the claimant prior to the
termination of the original sixty (60) day period.  In no event shall such
extension exceed a period of sixty (60) days from the end of the initial sixty
(60) day period.  The notice required by the first sentence of this Section
shall be in writing, shall be set forth in a manner calculated to be understood
by the claimant and, in the case of an adverse benefit determination, shall set
forth the following:

(A)The specific reason or reasons for the adverse determination;

(B)Reference to the specific Plan provisions upon which the determination is
based;

(C)A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant's claim for benefits, such relevance
to be determined in accordance with Section 5.2(c) (Claims Procedures —
Definition of Relevant), below; and

(D)An explanation of the claimant's right to bring a civil action under Section
502(a) of ERISA following an adverse benefit determination on appeal.

(c)Definition of Relevant.  For purposes of this Section, a document, or other
information shall be considered "relevant" to the claimant's claim if such
document, record or other information:

(1)Was relied upon in making the benefit determination;

(2)Was submitted, considered or generated in the course of making the benefit
determination, without regard to whether such document, record or other
information was relied upon in making the benefit determination; or

(3)Demonstrates compliance with the administrative processes and safeguards
required pursuant to this Section 7.2 on making the benefit determination.

(d)Disability.  Notwithstanding the claims procedures above, the following
claims procedures shall apply for any claim based on a Disability.



--------------------------------------------------------------------------------

 

Exhibit 10.1

(1)If a Participant applies for a benefit under the Plan based on a Disability,
and in the event a claim for benefits is wholly or partially denied by the
Benefits Department, the Benefits Department shall, within a reasonable period
of time, but no later than forty-five (45) days after receipt of the claim,
notify the claimant in writing of the denial of the claim.  This forty-five (45)
day period may be extended up to thirty (30) days if such an extension is
necessary due to matters beyond the control of the Plan, and the claimant is
notified, prior to the expiration of the initial forty-five (45) day period, of
the circumstances requiring the extension of time and the date by which the
Benefits Department expects to render a decision.  If, prior to the end of the
first thirty (30) day extension period, the Benefits Department determines that,
due to matters beyond the control of the Plan, a decision cannot be rendered
within that extension period, the period for making the determination may be
extended for up to an additional thirty (30) days, provided that the Benefits
Department notifies the claimant, prior to the expiration of the first thirty
(30) days extension period, of the circumstances requiring the extension and the
date as of which the Benefits Department expects to render a decision.  In the
case of any extension, the notice of extension also shall specifically explain
the standards on which entitlement to a benefit upon Disability is based, the
unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues, and the claimant shall be afforded
at least forty-five (45) days within which to provide the specified information,
if any.

(2)If the Benefits Department denies the claim for a Disability benefit in whole
or in part, the claimant shall be provided with written notice of the denial
stating the specific reason for the denial; reference to the specific Plan
provisions on which the denial is based; a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and a description
of the Plan’s review procedures (as set forth below) and the time limits
applicable to such procedures, including the claimant’s right to bring civil
action following an adverse benefit determination.  If an internal rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination, either the specific rule, guideline, protocol, or other
similar criterion shall be provided to the claimant free of charge, or the
claimant shall be informed that such rule, guideline, protocol, or other
criterion shall be provided free of charge upon request.

(3)If the claim for a Disability benefit is denied in full or in part, the
claimant shall have the right to appeal the decision by sending a written
request for review to the Committee within one hundred eighty (180) days of his
receipt of the claim denial notification.  The claimant may submit written
comments, documents, records, and other information relating to his or her claim
for benefits.  Upon request, the claimant shall be provided free of charge and
reasonable access to, and copies of, all documents, records and other
information relevant to his claim.

(4)Upon receipt of the claimant’s appeal of the denial of his claim, the
Committee shall conduct a review that takes into account all comments,
documents, records, and other information submitted by the claimant or his
authorized representative relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit
determination.  The review shall not afford deference to the initial benefit
determination and shall be conducted by an individual who is neither the
individual who made the adverse benefit determination that is the subject of the
appeal, nor the subordinate of such individual.  The



--------------------------------------------------------------------------------

 

Exhibit 10.1

Committee shall consult a medical professional who has appropriate training and
experience in the field of medicine relating to the claimant’s disability and
who is neither consulted as part of the initial denial nor is the subordinate to
such individual and shall identify the medical or vocational experts whose
advice is obtained with respect to the initial benefit denial, without regard to
whether the advice was relied upon in making the decisions.  If a claim is
denied due a medical judgment, the Committee will consult with a healthcare
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment. The healthcare professional consulted
will not be the same person consulted in connection with the initial benefit
decision (nor be the subordinate of that person).  The decision on review also
will identify any medical or vocational experts who advised the Company’s
benefits department in connection with the original benefit decision, even if
the advice was not relied upon in making the decision.

(5)The Committee shall notify the claimant of its determination on review within
a reasonable period of time, but generally not later than forty-five (45) days
after receipt of the request for review, unless the Committee determines that
special circumstances require an extension of time for processing the claim.  If
the Committee determines that an extension of time for processing is required,
written notice of the extension will be furnished to the claimant prior to the
termination of the initial forty-five (45) day period.  In no event shall such
extension exceed a period of forty-five (45) days from the end of the initial
period.  The extension notice shall indicate the special circumstances requiring
extension of time and the date by which the Plan Administrative Committee
expects to render the determination on review.

(6)If the Committee denies the claim on appeal, it shall notify the claimant in
a manner to be understood by him of the specific reason or reasons for the
adverse determination; reference to the specific Plan provisions on which the
adverse determination is based; a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to his claim; and a
statement indicating the claimant’s right to file a lawsuit upon completion of
the claims procedure process.  If an internal rule, guideline, protocol, or
other similar criterion was relied upon in making the adverse determination,
either the specific rule, guideline, protocol, or other similar criterion shall
be provided free of charge, or the claimant may be informed that such rule,
guideline, protocol, or other criterion shall be provided free of charge upon
request. 

(e)Decisions Final; Procedures Mandatory.  To the extent permitted by law, a
decision on review or appeal shall be binding and conclusive upon all persons
whomsoever.  To the extent permitted by law, completion of the claims procedures
described in this Section shall be a mandatory precondition that must be
complied with prior to commencement of a legal or equitable action in connection
with the Plan by a person claiming rights under the Plan.  The Committee may, in
its sole discretion, waive these procedures as a mandatory precondition to such
an action.

(f)Time For Filing Legal Or Equitable Action.  Any legal or equitable action
filed in connection with the Plan by a person claiming rights under the Plan
must be commenced not later than the earlier of: (1) the shortest applicable
statute of limitations provided by law; or (2) one (1) year of the date the
written copy of the Committee's decision on review is delivered to the claimant
in accordance with Section 7.2(b) or (d).



--------------------------------------------------------------------------------

 

Exhibit 10.1

ARTICLE VIII

BINDING AGREEMENT

8.1General.  Subject to the right of the Company to amend or terminate the Plan,
and the Committee's right to interpret the Plan, the Plan shall be for the
benefit of and be enforceable by, a Participant's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If a Participant should die after satisfying the
requirements for the receipt of benefits hereunder, any amount remaining unpaid
to him or her, unless otherwise provided herein, shall be paid in accordance
with the terms of the Plan to the Participant's spouse or, if there is no such
spouse, to the Participant's estate.

ARTICLE IX

NOTICE

9.1General.  For the purpose of the Plan, and except as specifically set forth
herein, notices and all other communications provided for in the Plan shall be
in writing and shall be deemed to have been duly given when hand-delivered or
mailed by United States certified mail, return receipt requested, postage
prepaid, addressed to the Participant at his or her last known address, and to
Lumos at Lumos Networks Operating Company, 1 Lumos Plaza, Waynesboro, Virginia
22980, provided that all notices to the Company shall be directed to the
attention of the Benefits Department (Attention: Human Resources Department); or
to such other address as either party may have furnished to the other in writing
in accordance herewith, except that notice of change of address shall be
effective only upon receipt.

ARTICLE X

AMENDMENT AND TERMINATION

10.1General.  The Plan may be amended, in whole or in part, or terminated at any
time, by the Board or the Compensation Committee subject to the following
exceptions:

(a)No amendment or termination of the Plan shall impair or abridge the
obligations of the Company that have become vested and payable as the result of
the previous termination of the Participant's employment.

(b)No amendment or termination of the Plan shall affect the rights of a
Participant who received a Notice of Termination before the effective date of
such amendment.

(c)Notwithstanding the foregoing, the Plan may be amended at will at any time
and from time to time by the Board to reflect changes necessary due to revisions
to, or interpretations of: (1) ERISA; (2) the Code; or (3) any other provision
of applicable state or federal law.

(d)Notwithstanding any provision of this Plan to the contrary, no amendment may
be made if it will result in a violation of Section 409A of the Code and any
such amendment shall at no time have any legal validity.



--------------------------------------------------------------------------------

 

Exhibit 10.1

(e)Notwithstanding any other provision of the Plan, the Plan may not be amended
or terminated during the Change in Control Protection Period in any way that
would adversely affect the rights of any Participant under the Plan without the
written consent of the affected Participant. 

ARTICLE XI

MISCELLANEOUS

11.1Withholding.  Any payments or benefits provided for hereunder shall be paid
or delivered subject to any applicable withholding required under federal, state
or local law.

11.2No Right of Assignment.  Neither a Participant nor any person taking on
behalf of a Participant may anticipate, assign or alienate (either by law or
equity) any benefit provided under the Plan and the Company shall not recognize
any such anticipation, assignment or alienation.  Furthermore, to the extent
permitted by law, a benefit under the Plan is not subject to attachment,
garnishment, levy, execution or other legal or equitable process.

11.3No Employment Contract.  Notwithstanding anything to the contrary contained
in the Plan, by the execution of the Plan, the Company does not intend to change
the employment-at-will relationship with any of its employees.  Instead, the
Company retains its absolute right to terminate any employee at any time.

11.4Mitigation of Benefits.  The Participant shall not be required to mitigate
the amount of payment provided for in the Plan by seeking other employment or
otherwise, and except as set forth in the Plan, the amount of any payment or
benefit provided for shall not be reduced by any compensation earned by the
Participant as the result of employment by another employer, or by retirement
benefits received.

11.5Service of Process.  The Secretary of Lumos shall be the agent for service
of process in matters relating to the Plan.

11.6ERISA Plan.  The Plan shall be interpreted as, and is intended to qualify
as, a severance pay plan under ERISA, and therefore does not constitute an
employee pension benefit plan pursuant to Section 3(2) of ERISA.

11.7Compliant Operation and Interpretation.  This Plan shall be operated in
compliance with Section 409A or an exception thereto and each provision of this
Plan shall be interpreted, to the extent possible, to comply with Section 409A
or to qualify for an exception thereto. 



--------------------------------------------------------------------------------

 

Exhibit 10.1



IN WITNESS WHEREOF, Lumos has caused this Plan document to be executed by its
duly authorized representative on this 2nd day of August, 2016.

﻿

﻿

 

 

﻿

 

 

LUMOS NETWORKS OPERATING COMPANY

﻿

 

﻿

 

﻿

 

By:

 

s/Timothy G. Biltz

﻿

 

Timothy G. Biltz

﻿

 

President and Chief Executive Officer

﻿

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

General Plan Information

Plan Name

﻿

Lumos Networks Operating Company Severance Plan For Eligible Officers

﻿

Plan Sponsor

﻿

Lumos Networks Operating Company

1 Lumos Plaza

Waynesboro, Virginia 22980
(540) 946-2000

﻿

Employer Identification Number (EIN)

﻿

90-0673286

﻿

Plan Number

﻿

504

﻿

Plan Type

﻿

The Plan is a welfare benefit plan that pays severance benefits.

﻿

Plan Administrator

﻿

Plan Administrator, Lumos Networks Operating Company Severance Plan for Eligible
Officers

﻿

c/o Lumos Networks Operating Company
1 Lumos Plaza

Waynesboro, Virginia 22980
(540) 946-2000

﻿

Agent for Service of Legal Process

﻿

c/o Lumos Networks Operating Company
1 Lumos Plaza

Waynesboro, Virginia 22980
(540) 946-2000

﻿

Plan Year

﻿

The calendar year.

ERISA Rights Statement

As participant in this Plan, you are entitled to certain rights and protections
under ERISA.  ERISA provides that all Plan participants shall be entitled to:

﻿





 

--------------------------------------------------------------------------------

 

Exhibit 10.1

examine, without charge at the Plan Administrator’s office and at other
specified locations, such as worksites and union halls, all documents governing
the Plan, including collective bargaining agreements, and a copy of the latest
Annual Report (Form 5500 series), if any, filed by the Plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration (f/k/a the Pension Welfare Benefits
Administration).

obtain copies of all documents governing the operation of the Plan including
collective bargaining agreements and copies of the latest Annual Report (Form
5500 series), if any, and an updated summary plan description, by making a
written request to the Plan Administrator and paying a reasonable charge for the
copies.

receive a summary of the Plan’s annual financial report.  The Plan
Administrator is required by law to furnish each participant under the Plan with
a copy of this summary annual report.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan.  The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in your interest and in the interest of the other Plan
participants and beneficiaries.

﻿

No one, including your employer, your union, or any other person may fire you or
otherwise discriminate against you, in any way solely to prevent you from
getting a benefit or exercising your rights under ERISA.  If your claim for a
benefit is denied or ignored, in whole or in part, you have a right to know why
this was done, to obtain copies of documents relating to the decision without
charge, and to appeal any denial, all within certain time schedules.

﻿

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest Annual Report
from the Plan and do not receive them within thirty (30) days, you may file suit
in federal court.  In such a case, the court may require the Plan Administrator
to provide the documents and pay you up to $110 a day until you receive them,
unless they were not sent because of reasons beyond the control of the Plan
Administrator.

﻿

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or federal court.  If it should happen that
Plan fiduciaries misuse the Plan’s money, or if you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor or you may file suit in a federal court.  The court will decide who should
pay court costs and legal fees.  If your suit is successful, the court may order
the person you have sued to pay costs and fees.  If you lose, the court may
order you to pay these costs and fees, for example, if it finds your claim is
frivolous.

If you have any questions about the Plan, you should contact the Plan
Administrator.  If you have any questions about your rights under ERISA, or if
you need assistance in obtaining documents from the Plan Administrator, you
should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.,
Washington, D.C. 20210.  You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.

 

﻿

﻿

﻿

﻿



--------------------------------------------------------------------------------